Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 22, 2021, have been carefully considered.  Claim 1 has been amended.
No claims have been canceled or added; claims 1-7 remain presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 13, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments:
	a. The objection to the Disclosure for the informality therein; 
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-7;
	c. The 35 U.S.C. 103 rejection of claims 1, 2, and 4-7 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850); and
claim 3 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850) as applied to claim 1, and further in view of Chaturvedi et al. (U. S. Patent Publication No. 2002/0062042).
	As convincingly argued by Applicants, while Li et al. may teach a calcination step that may be performed at two temperatures, this reference does not teach or suggest the limitations of Applicants’ claims regarding said calcination comprising a step of raising temperature of a calcination atmosphere to a predetermined temperature (500°C to 700°C), and a temperature raising rate of 10°C/min or less during a temperature of a calcination temperature equal to or lower than the decomposition temperature of the additive in said step, said additive having a decomposition temperature of 500°C or less.

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of (1) Applicants’ amendment to claim 1, (2) the Examiner’s reconsideration of the above-stated references to Li et al. and Chaturvedi et al., and (3) the newly discovered reference to Yoshida et al. (U. S. Patent Publication No. 2014/0171303).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850) in view of Yoshida et al. (U. S. Patent Publication No. 2014/0171303).
Regarding claims 1 and 6, Li et al. teach the preparation of a metal oxide catalyst comprising Mo, Bi, and Fe, wherein a suspension or slurry of an inert carrier in a metal oxide precursor fluid comprising a solvent in admixture with a plurality of metal oxide precursors is provided, the plurality of metal oxide precursors comprising at least precursors of oxides of molybdenum, bismuth, and iron, followed by spray drying the suspension or slurry to obtain a spray-dried precursor material, and heating the spray-dried precursor material to obtain the catalyst material (paragraphs [0007]-[0025]).  The aforementioned solvent may be aqueous, or may be an acidic aqueous solvent, examples of which organic acids, e.g., glycolic acid, lactic acid, citric acid, oxalic acid, malonic acid, succinic acid, maleic acid, tartaric acid, etc. (considered to read upon the claim limitations “additive” and “additive is a carboxylic acid”).  See paragraphs [0061] and [0065]-[0067] of Li et al.
Further regarding claim 1, Li et al. teach the aforementioned heating as “calcination”, which can be performed at two temperatures, wherein the first temperature is at about 200°C to about 300°C (“temperature of a 
	Regarding claim 4, Li et al. teach preparation of an embodiment of the aforementioned catalyst, said catalyst having the formula MoxBiyFezAaBbCcDdOv, wherein x is from 10 to 14, y is from 0.05 to 5, and z is from 0.2 to 5 (paragraphs [0007]-[0010]), wherein a suspension or slurry of an inert carrier in a metal oxide precursor fluid comprising a solvent in admixture with a plurality of metal oxide precursors is provided, the plurality of metal oxide precursors comprising at least precursors of oxides of molybdenum, bismuth, and iron, followed by spray drying the suspension or slurry to obtain a spray-dried precursor material, and heating the spray-dried precursor material to obtain the catalyst material.  See claim 1 of Li et al.  The ratios of Mo (10 to 14), Bi (0.05 to 5), and Fe (0.2 to 4) fall within the ratios recited in claim 4, i.e., Mo:Fe:Bi of 12:(1.3 or more): (0.5 or less).
	Regarding claim 7, Li et al. teach that the catalyst prepared by the aforementioned method can be used “processes for the conversion of propylene, isobutylene, or a mixture thereof to acrylonitrile, 
	While Li et al. teach calcination temperatures reading upon the claim limitations “temperature of a calcination atmosphere equal to or lower than the decomposition temperature of the additive” and “predetermined temperature”, this reference does not teach or suggest Applicants’ claim limitations “a temperature raising rate is 10°C/min or less” or “temperature raising rate…is 2°C/min or more”, as respectively recited in claims 1 and 2.
	Regarding claims 1 and 2, Yoshida et al. teach the preparation of a catalyst containing, inter alia, molybdenum, bismuth, and iron (Abstract; paragraph [0030]), wherein a starting material slurry containing element sources of molybdenum, bismuth, and iron (e.g., an ammonium salt, a nitrate salt, or an organic acid salt), as well as, from the viewpoint of homogeneously dispersing the slurry, polyvalent carboxylic acids (e.g., oxalic acid, malonic acid, succinic acid, glycolic acid, tartaric acid, or citric acid) is dried to obtain dried particles, followed by calcining the dried particles.  The dried particles are preferably calcined in two stages of preliminary calcination and final calcination, wherein the preliminary calcination is usually carried out in the temperature range of 120 to 350°C, and the final calcination is usually carried out in the range of, more 
	Note that the components in the starting material slurry disclosed in Yoshida et al. are comparable to those respectively disclosed in Li et al.; further, the calcination temperatures disclosed in Yoshida et al. are comparable to that respectively disclosed in Li et al.
	Yoshida et al. further teach the feasibility in, in the case of the preliminary calcination, having a desirably slow temperature rising rate “from the viewpoint of suppressing a rapid burning reaction”, as well as (1) to form a structure that is more homogeneously complexed and (2) to remove burning and decomposition components.  Exemplary slow temperature rising rates include 0.1°C/min to 50°C/min.  See paragraph [0060] of Yoshida et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the method disclosed in Li et al. by incorporating therein a slow temperature raising rate of 0.1°C/min to 50°C/min, as suggested by Yoshida et al., in an endeavor to form a homogeneously complexed structure, as well as to remove burning and decomposition components (paragraph [0060] of Yoshida et al.).
	Further, the temperature raising rate of 0.1°C/min to 50°C/min overlaps the claimed temperature raising rates of “10°C/min or less” and “2°C/min or more”, as recited in Applicants’ claims 1 and 2.
In re Malagari, 182 U.S.P.Q. 549; see also MPEP 2144.05.
	Neither Li et al. nor Yoshida et al. teaches nor suggests the limitations of Applicants’ claims regarding the additive “having a decomposition temperature of 500°C or less”, or of having a “decomposition temperature…in a range of 100°C to 400°C”, as recited in claims 1 and 5, respectively.  
	Because both Li et al. and Yoshida et al. teach the feasibility in adding solvents/polyvalent carboxylic acids to the respectively aforementioned suspension/slurries, said solvents/polyvalent carboxylic acids reading upon Applicants’ claimed “additive”, and further teach calcination temperatures reading upon Applicants’ “predetermined temperature” and “temperature…equal to or lower than the decomposition temperature of the additive”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the solvents/polyvalent carboxylic acids disclosed in Li et al. and Yoshida et al., e.g., glycolic acid, lactic acid, citric acid, oxalic acid, malonic acid, succinic acid, maleic acid, tartaric acid, etc., to exhibit decomposition temperatures comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U. S. Patent Publication No. 2018/0222850) in view of Yoshida et al. (U. S. Patent Publication No. 2014/0171303) as applied to claim 1 above, and further in view of Chaturvedi et al. (U. S. Patent Publication No. 2002/0062042).
Li et al. and Yoshida et al. are relied upon for their combined teachings in the above-stated rejection of claims 1, 2, and 4-7.  While these references teach calcination steps reading upon that recited in claim 1, neither Li et al. nor Yoshida et al. teaches or suggests the limitations of claim 3 regarding the step of replacing the gas in the calcination atmosphere with another gas, in a gas replacing time of 180 seconds or less.
Chaturvedi et al. teach the preparation of a mixed metal oxide catalyst, said catalyst useful in the vapor phase ammoxidation of an alkane or a mixture of an alkane and an alkene to an unsaturated nitrile (Abstract, [0047]), said catalyst comprising Mo, Fe, and Bi (paragraphs [0043]-[0044]), comprising admixing compounds of these elements with at least one solvent, removing said at least one solvent to obtain a catalyst precursor, and calcining said catalyst precursor (paragraphs [0049]-[0052]).  Exemplary solvents include water and alcohols (also disclosed in Li et al. at paragraph [0065] therein); the solvent is removed by means such as drying to form the catalyst precursor (paragraph [0073] of Chaturvedi et al.)
claim 3, Chaturvedi et al. teach that the aforementioned calcination is usually performed at temperatures of from 350°C to 850°C, more preferably from 500°C to 640°C.  Typically, the calcination is performed for from 0.5 to 30 hours, more preferably for from 1 to 15 hours.  Chaturvedi et al. further teach the feasibility in performing the calcination in two stages, in the first of which calcining is performed in an oxidizing environment, and the second of which calcining is performed in a non-oxidizing (e.g., an inert atmosphere) environment.  Chaturvedi et al. additionally teach the feasibility in adding a reducing gas during the second stage calcination.  See paragraphs [0074]-[0076] of Chaturvedi et al.
Although Chaturvedi et al. do not explicitly disclose an amount of time to convert from the first calcinating stage and atmosphere to the second calcinating stage and atmosphere, the skilled artisan would have been motivated to determine through routine experimentation the optimal amount of time to make this conversion, such as the time of 180 seconds or less, as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the method of Li et al. in view of Yoshida et al. by incorporating therein the first step of calcining in an oxidizing atmosphere, followed by the second step of calcining in a non-oxidizing atmosphere, as suggested by Chaturvedi et al., motivated by the references' common teachings regarding the preparation of catalysts 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 6, 2022